Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 19, the claim recites, in part, “wherein the front facing camera is disposed …”  Respectfully, there is no antecedent basis for the bolded term “front facing camera” found prior thereto in the claim, or in independent claim 11 from which claim 19 depends from.  Accordingly, the recitation as noted here renders the claim vague and indefinite.  The Examiner recommends making a minor amendment to claim 19 so that the bolded recitation complies with proper antecedent basis.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 8, 11, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0312774 (“Lehman”).
Regarding claim 1, LEHMAN teaches a method, comprising: 
capturing, with a rear-facing camera of a media adaptation device, a first image of a wall of a customer premises, the wall comprising an electrical wall outlet into which the media adaptation device is intended to be plugged (“mobile computing device” which may be a “smart phone” per [0061] and [0069], the device as described is characterized as having a camera ([0006], [0010], [0017]-[0018], and [0073]) which is used to capture an image of what is within the user’s field of view via the camera and as shown through the display/screen, the captured image is processed to include additional information to deliver an augmented reality experience ([0010]-[0017], [0075], and [0084]), where to function as intended and described one of ordinary skill in the art would understand the camera to necessarily be “rear-facing” as recited, and where the augmented reality experience is one that helps the user install and configure networking devices in a real space (per the cited portions) and explicitly may include an installation/configuration of a networking device in relation to “an electrical socket” per [0014], such that the augmented reality experience that assists a user to plug in the device/cables into an electrical socket in the described manner would necessarily involve the user viewing the location of the electrical socket, e.g. and feasibly a wall that would feature the electrical socket, through the camera such that the acquired view can be enhanced with guidance/instructions as part of the augmented reality experience, and the Examiner respectfully asserts that a smart phone as mentioned here could feasibly be connected to the same socket/outlet for charging purposes); 
displaying, with the media adaptation device and on a front display device disposed on a front face of the media adaptation device, a second image based on the captured first image of the wall of the customer premises (the augmented reality product, e.g. as described in the prior art mapping just above, which involves taking an image or video input via the smart phone camera (i.e., “first image” as recited) and processing it to constitute an enhanced product viewable by the user via the smart phone screen oppositely-situated from the camera-facing aspect of the smart phone (i.e., “second image based on the captured first image” as recited, and where if the user is viewing the location of the outlet/socket then the second image would necessarily include a view of a wall proximate to the outlet/socket)); and 
performing, with the media adaptation device, one or more first functions other than display of images or videos, after the media adaptation device has been plugged into the electrical wall outlet (if the user has plugged the smart phone into the outlet/socket, e.g. in the scenario contemplated by the prior art mapping and rejection as articulated just above, then it follows that the user can make use of the smart phone in a number of expected and widely-practiced ways known in the state of the art, e.g. browsing the Internet, text messaging, etc.).

Regarding claim 8, Lehman teaches the method of claim 1, wherein performing the one or more first functions other than display of images or videos comprises at least one of: performing wireless access point functionality; performing wireless communications functionality (as articulated by the Examiner per claim 1: the user can make use of the smart phone in a number of expected and widely-practiced ways known in the state of the art, e.g. browsing the Internet, text messaging, etc., which the Examiner believes fairly reads on “wireless communications”); performing Ethernet communications functionality; performing Ethernet over powerline functionality; performing Ethernet over twisted pair functionality; or performing WiFi mesh functionality.

Regarding claim 11, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  Additionally, the claim recites at least one processor and a non-transitory computer readable medium, which is further taught per [0069]-[0070] (“CPU”), and FIG. 2 which shows all the various modules/instructions stored onboard and therefore necessarily requires some form of memory.

Regarding claim 16, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, Lehman teaches the media adaptation device of claim 11, further comprising a user interface device, wherein the user interface device comprises at least one of one or more physical buttons or one or more touchscreen buttons, wherein the one or more physical buttons are disposed on at least one of a top face of the media adaptation device, a left side face of the media adaptation device, or a right side face of the media adaptation device, wherein the one or more touchscreen buttons are disposed on at least one of the front face, the top face, the left side face, or the right side face ([0076] and [0086] discussing a touchscreen-driven GUI featuring selectable options, i.e. buttons or something equivalent thereto, and [0091] explicitly teaching “virtual buttons” on a touchscreen).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of U.S. Patent Application Publication No. 2015/0229819 (“Rivard”).
Regarding claim 4, Lehman teaches the method of claim 1, as discussed above.  While the aforementioned reference involves the capture of image/photography of real spaces, e.g. per Lehman’s augmented reality product, Lehman does not explicitly contemplate any determination as to sufficient light/illumination.  Hence, Lehman does not teach the further limitations of determining, with the media adaptation device, whether the wall is sufficiently illuminated based on analysis of one or more temporarily captured images of the wall and based on a determination that the wall is not sufficiently illuminated, shining a light on the wall while capturing the first image of the wall of the customer premises, wherein shining the light on the wall comprises one of shining a light using a light source disposed on the media adaptation device or displaying a message on the front display device requesting that a user shine a light on the wall and based on a determination that the wall is sufficiently illuminated, capturing the first image of the wall of the customer premises.  Rather, the Examiner relies upon RIVARD to teach what Lehman may otherwise lack, see e.g. Rivard’s comparable camera-equipped mobile phone device framework per [0050] and FIG. 2 series, where the framework is 
Lehman and Rivard both involve comparable camera-equipped mobile/smart phone devices, and are therefore analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rivard’s illumination correction aspect with Lehman’s framework, with a reasonable expectation of success, to provide developers of Lehman’s invention with more confidence that the user would be able to sufficiently engage with its augmented reality product to perform the necessary device installation/configuration steps enabled therefor.

Regarding claim 14, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.


10.	Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of U.S. Patent Application Publication No. 2018/0293608 (“Li”).
Regarding claim 5, Lehman teaches the method of claim 1, as discussed above.  The aforementioned reference teaches a smart device/phone (e.g., Lehman’s [0061] and [0069]), which one of ordinary skill in the art would understand to include software/features for receiving content over the Internet / a network, e.g. via a browser for example.  Further, advertising provided in addition to content is a known revenue stream for content providers.  Though these are known, Lehman does not Lehman does not teach the further limitations of receiving, with the media adaptation device and from at least one advertisement source over a network, at least one advertisement and displaying, on the front display device, the received at least one advertisement and capturing, with a front-facing camera of the media adaptation device, a third image of an area in front of the media adaptation device such that a related limitation for analyzing, with the media adaptation device, the third image to determine whether at least one individual is looking at the at least one advertisement being displayed on the front display device and based on a determination that at least one individual is looking at the at least one advertisement being displayed on the front display device, determining, with the media adaptation device, how long the at least one individual has been looking at the at least one advertisement being displayed on the front display device and sending, with the media adaptation device and over the network, information regarding which advertisements displayed on the front display device have been viewed by which individuals and for how long, based on the analysis of the third image and after determination of how long the at least one individual has been looking at the at least one advertisement being displayed on the front display device.  Rather, the Examiner relies upon LI to teach what Lehman otherwise lacks, see e.g., Li’s [0079] discussing a comparable smart phone/device framework, and one having “… a front facing camera to produce images of a user and employ facial sensing algorithm …”, and further per Li’s [0044] the aforementioned capability is leveraged to perform “eye-tracking” for purposes of determining “… whether an ad is viewed by users and how long it is viewed …”, such that this monitored information is processed for purposes of charging/billing the advertiser.  Per these teachings, it is clear that the front facing camera, to perform the monitoring as described, necessarily captures image information of the user, i.e. the recited “third image of an area in front of the media adaptation device.”  Moreover, the billing of 
Lehman and Li both relate to camera-equipped smart device/phone platforms/frameworks, and are therefore similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate aspects described here in relation to Li as part of Lehman’s framework, at least incidentally.  As argued above, advertising is commonly provided to users of smartphones in relation to many content/media items that they might enjoy on their devices, and it would be feasible to have Li’s framework that benefits such content providers and advertisers on the same device that Lehman contemplates, e.g. because at the end of the day, they are both conventional smart phone class devices that are part of the broad consumer electronics market.

Regarding claim 6, Lehman in view of Li teach the method of claim 5, as discussed above.  The aforementioned references further teach the additional limitation wherein the front-facing camera is isolated from other devices connected to the network regardless of whether or not the media adaptation device is connected to the network (one of ordinary skill in the art would understand that their smart phone cameras are generally considered to be secured from and against other people’s devices that are connected to the same network).  The motivation for combining the references is as discussed above in relation to claim 5 for example.

Regarding claim 15, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.


11.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of WIPO Publication No. 2014/105114 A1 (“Canpolat”).
Regarding claim 9, Lehman teaches the method of claim 1, as discussed above.  The aforementioned reference Lehman teaches or at least renders obvious the additional limitation wherein the media adaptation device is among a plurality of media adaptation devices that are disposed and plugged into electrical wall outlets located within the customer premises.  For example, to the extent that Lehman teaches that its user may plug in its smart device/phone is feasibly plugged into an electrical socket in the real space/building, it is obvious that other users may do the same.  Said another way, multiple users may plug their smart devices into wall sockets for charging purposes at the same time, e.g. per Lehman and in the state of the art, which reads on this further limitation.  That said, Lehman is silent as to wireless access points, and accordingly Lehman does not teach the further limitations wherein the media adaptation device and at least one other media adaptation device among the plurality of media adaptation devices comprise two or more wireless access points, wherein the method further comprises: receiving, with the media adaptation device and from a client device that is associated with a user and that is communicatively coupled wirelessly to the media adaptation device, a query as to which access point among the two or more wireless access points the client device is communicatively coupled wirelessly to and sending, with the media adaptation device, a notification to the client device, the notification comprising information regarding the media adaptation device, the information comprising at least one of device identification information associated with the media adaptation device, a symbol associated with the media adaptation device, a user-given nickname associated with the media adaptation device, or a user-selectable color associated with the media adaptation device.  Rather, the Examiner relies upon CANPOLAT to teach what Lehman otherwise lacks, see e.g. Canpolat’s Abstract for example describing a networking framework where a user may connect their mobile device to “a hotspot”, e.g. a WAP as recited, and further that the connection as mentioned involves provisioning of an identifier, e.g. SSID, which is equivalent to a “device identification information associated with the media adaptation device” as recited.
Lehman and Canpolat both relate to smart device/phone platforms/frameworks, and are therefore similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate aspects described here in relation to Canpolat as part of Lehman’s framework, with a reasonable expectation of success, e.g. such that users per Lehman may want to consume Internet/network resources via a hotspot per Canpolat, such that more than one user/device as contemplated by Lehman can readily gain network access through the hotspot in a real space.

Regarding claim 17, the claim includes the same or similar limitations as claim 9 discussed above, and is therefore rejected under the same rationale.


12. 	Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of Non-Patent Literature “How to Create a Mobile Hotspot with an Android Phone” (NPL Mobile Hotspot).
Regarding claim 10, Lehman teaches the method of claim 1, as discussed above.  The aforementioned reference does not explicitly teach that its smartphone is a wireless access point or the equivalent.  Accordingly, Lehman does not teach the further limitations wherein the media adaptation device comprises a wireless access point, wherein the method further comprises: in response to initialization of the media adaptation device or in response to user input indicating resetting of the wireless access point, displaying, with the media adaptation device and on the front display device, one or more wireless configuration steps and in response to a user completing the one or more wireless configuration steps displayed on the front display device, configuring the wireless access point of the media adaptation device.  Rather, the Examiner relies upon NPL Mobile Hotspot to teach what Lehman otherwise lacks, see e.g. NPL teaching the feasibility of a smart phone device being activated as a mobile hotspot.  Lehman as discussed per claim 1 constitutes a framework where the user’s smart phone/device provides an augmented reality experience that aids a user install/configure networking devices/functionalities in a real space, and where this guidance is provided in concrete prompts/steps per the AR experience.  The Examiner believes one such example of an installed/configured device per Lehman may be a mobile hotspot per the NPL.
Lehman and the NPL both relate to smart device/phone platforms/frameworks, particularly ones that are accommodating of networking and hotspots and the like.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Lehman’s guidance aspect to a device target for install/configuration as contemplated by the NPL, with a reasonable expectation of success, e.g. such that users per Lehman may configure and setup a hotspot as contemplated by the NPL in the guided manner per Lehman, thereby helping inexperienced users through a process that they may not be familiar with.

Regarding claim 18, the claim includes the same or similar limitations as claim 10 discussed above, and is therefore rejected under the same rationale.


19 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of U.S. Patent Application Publication No. 2017/0364722 (“Todeschini”).
Regarding claim 19, Lehman teaches the media adaptation device of claim 11, as discussed above.  The aforementioned reference teaches at least a rear-facing camera for its smart phone/device framework, e.g. to provide and deliver on the augmented reality experience/benefit as described therein, and therefore feasibly teaches the additional limitation … wherein the rear facing camera is disposed on at least one of the rear face of the media adaptation device, the top face of the media adaptation device, a bottom face of the media adaptation device, or the side face of the media adaptation device (where intuitively the rear facing camera per Lehman is necessarily feature on the device’s rear face as oppositely situated from the display screen that is user-facing). See related discussion and mappings per Lehman as provided in relation to claim 1 for example.  Lehman does not teach that the smart phone/device necessarily features a front facing camera, e.g. per the additional limitation wherein the front facing camera is disposed on at least one of the front face of the media adaptation device, a top face of the media adaptation device, or a side face of the media adaptation device.  Rather, the Examiner relies upon TODESCHINI to teach what Lehman may otherwise lack, see e.g. Todeschini’s [0012] teaching a smart phone/device that is comparable/analogous/equivalent to that contemplated by Lehman, and particularly one that features a front facing camera as well as a rear facing camera, e.g. as commonly found in the state of the art.
Lehman and Todeschini both relate to smart device/phone platforms/frameworks, particularly ones that are camera-equipped.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Lehman’s guidance aspect as implemented on a smart phone/device to similar smart phones/devices as contemplated by Todeschini, with a reasonable expectation of success, e.g. such that the AR and guidance benefits provided to Lehman users is .


14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of Li and further in view of U.S. Patent Application Publication No. 2010/0056260 (“Fujimoto”).
Regarding claim 7, Lehman in view of Li teach the method of claim 5, as discussed above.  The aforementioned references contemplate a smart phone/device having a front-facing camera for purposes of monitoring the user and their engagement with presented content/ads, see e.g. the prior art rejection and mappings as provided by the Examiner in relation to claim 5.  Lehman and particularly Li are silent as to the further limitation wherein images captured by the front-facing camera are deleted after analysis of the third image and after determination of how long the at least one individual has been looking at the at least one advertisement being displayed on the front display device.  That is, the aforementioned references do not teach or suggest any steps/features that relate to further management of the images that might be captured, e.g. in terms of deletion for example.  Rather, the Examiner relies upon FUJIMOTO to teach what Lehman and Li may otherwise lack, see e.g. Fujimoto’s [0135], [0155], and [1027] teaching how for a face tracking framework, comparable to Li for example, it is not problematic to delete acquired image data.  Because Li for example does not teach any further need for the images beyond the real-time monitoring and processing of a user’s face/gaze, it is conceivable that the captured images are not required to be kept persistently beyond their immediate use in the delivery of the AR experience as taught.  Accordingly, one of ordinary skill in the art would understand that image information that is captured but not needed beyond a further point in time, e.g. per Li, is either kept further or deleted.  This is a fairly binary design and implementation choice.  
Lehman and Li, and now Fujimoto, relate to smart device/phone platforms/frameworks, particularly ones that are camera-equipped.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a deletion step as considered by Fujimoto with Lehman and LI’s combined framework per claim 5, with a reasonable expectation of success, e.g. such that deletion can be strategically performed for image data that is no longer needed and thereby preserving the native device’s memory resources for continuing/further operation.


Allowable Subject Matter
15.	Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Based on the Examiner’s understanding of the claimed and examined invention, the closest prior art is deemed to be Lehman in how it also captures images and then augments/enhances the image to generated a second/modified image, e.g. per its AR experience.  However, the Examiner was unable to make a fair prior art rejection that would permit the modification of Lehman to feature multiple display screens for simultaneous display of the same second/modified image.  In view of that, the Examiner deems the subject matter of claims 2-4 and 12-13 as allowable.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2014/0279047 Wang
US 2019/0369850 Roy
US 2015/0324332 Perret
US 2014/0005809 Frei
US 2010/0114706 Kosuru
Non-Patent Literature “Amped Wireless Tap-Ex High Power Touch Screen Wi-Fi Range Extender Review”
Non-Patent Literature “TP-Link Ac1900 Touch Screen Wi-Fi Gigabit Router Touch P5 Review”
Non-Patent Literature “Almond 3 Smart Home Wi-Fi system”

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174